Douglas, J.,
dissenting. I respectfully dissent. The judgment rendered by the majority honors form over substance.
It appears to be conceded that appellee Gates Mills had mistakenly (falsely) represented to the board of revision certain figures which materially affected the fair market valuation of the property in question. Relying on these figures, the board of revision decreased the fair market valuation of the property by over $462,000. In doing so, the board took into consideration an alleged rental decrease, as represented by appellee, of over $209,000 — which rental decrease did not, in fact, exist. The same problem existed regarding the meals misrepresentation, although the record is not clear as to the sum of money involved.
*201When appellee was not satisfied even with the $462,000 decrease in valuation, it appealed to the BTA; and when the inaccuracies were discovered, appellee requested dismissal of its appeal. The appellant opposed the request and submitted an affidavit setting forth that the rent and meal information given to the board of revision by appellee was incorrect. The BTA permitted appellee to dismiss its appeal and the majority, herein, affirms that decision despite the fact that appellee, in its brief before this court, does not deny that the tax valuation of the property was, in part, determined by using false information that it had provided.
I recognize that Ohio Adm.Code 5717-1-16 provides that:
“The appellant may voluntarily dismiss an appeal by filing a notice of dismissal at any time before the commencement of the hearing. * * * The board shall journalize an order giving effect to the notice of dismissal.”
Statutes must be interpreted so as to avoid unreasonable or absurd consequences. Gulf Oil Corp. v. Kosydar (1975), 44 Ohio St.2d 208, 73 O.O.2d 507, 339 N.E.2d 820. The rules of an administrative agency should likewise be so interpreted. Appellee’s appeal was pending in the BTA when the misrepresentations were discovered. This court should vest discretion in the BTA to reasonably construe the rules governing its operation. This court, by permitting appellee to strategically use the rule to its advantage, negates the power of the BTA to determine the true value of the property by considering evidence that is full, complete and accurate rather than that based upon misrepresentations.
I would, pursuant to our scope of review, find the decision of the BTA to be unreasonable. I would reverse the decision of the BTA and remand the cause to it for a de novo review. Because the majority reaches a different conclusion, I must respectfully dissent.
H. Bkown and Resnick, JJ., concur in the foregoing dissenting opinion.